Per Curiam.
The only controversy in this case is, who shall pay for the paving of a bridge built in providing for the removal of the grade crossing of the new ferry 'road with the tracks of ,the New Jersey Junction Eailroad Company, in West New York, under the act (Pamph. L. 1913, p. 91), known as the Fielder act, and in the substitution of a grade crossing, not at grade, for the then existing grade crossing.
While section two of that act provides, “the entire expense of such alterations, changes, relocation or opening,” &c., shall be paid by the railroad, section three, in express words, provides, “the expense of paving, curbing and flagging the highway constructed as the result of the change of grade” shall be borne by the municipality. This, it seems to us, makes it clear that the expense in controversy in this case is to be borne by the prosecutor.
This disposes of the case and leads to a dismissal of writ, with costs.